Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This Office action is responsive to the applicant’s amendments and remarks, filed on 04 November 2020 (11/04/2020).  Currently, claims 1-2 and 4-20 are pending of which claims 5 and 7-17 are withdrawn.  Claim 20 is newly added. Claim 3 is cancelled.  

Drawings
            The drawings objections have been overcome by the amendments filed on 11/04/2020.  The drawings objections are withdrawn.

Specification
            The specification objections have been overcome by the amendments filed on 11/04/2020.  The specification objections are withdrawn.

Previous Claim Objections
            The claim objections have been overcome by the amendments filed on 11/04/2020.  The claim objections are withdrawn.

New Claim Objections
          Claim 1 is objected to because of the following informalities:  The expression “a grid-like metal layer” in the last limitation of the claim creates an impression that a material “grid-like metal” is claimed.  But the description in the specification has a different meaning.  In paragraph [0021] as filed it is described “the transparent conductive material 142b2 is formed as a complete surface (as shown in FIG. 1), whereas the metal 142b 1 is arranged to be grid-like (as shown in FIG. 2)”.  This text and Fig. 2 forms a grid of conductive paths”. 
Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection has been overcome by the amendment filed on 11/04/2020.  The nonstatutory double patenting rejection is withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150041791 A1, hereinafter “Lee”), in view of Chu et al. (US 20150362165 A1, hereinafter “Chu”)

Regarding claim 1 (please see the claim objection above), Figs. 2 and 4 of Lee teach:  A display device (an organic light emitting diode (OLED) display, see [0009] of Lee), comprising:
-   a first substrate (layers 100, 120, 140, 160, see Fig. 4 of Lee), having a driving component (thin film transistors (TFTs), see [0040] and Fig. 2 of Lee – the TFT is marked as “Qd” on Fig. 2 and as numeral 135 on Fig. 4) and a common line (common voltage line 173, see [0048] and Fig. 4 of Lee);

-   a light emitting component (organic light emitting element 70, see [0048], Fig. 2 and Fig. 4 of Lee), disposed on the first substrate and having a first electrode (first electrode 710, see [0061] and Fig. 4 of Lee) and a second electrode (portion of 730, see [0098] and Fig. 4 of Lee – more specifically the portion of 730 that belongs to light emitting element 70), wherein the first electrode (710) is electrically connected 

-   an insulating layer (insulating layer 180 + barrier rib 190 + protection member 903;  see [0091] and Fig. 4 of Lee; 190 may include a polyacrylate or polyimide resin and a silica-based inorganic material, see [0085]; first and second protection members 183 and 193 (or a single protection member 903 as shown in FIG. 4), see [0087]; 183 may be formed with the same material as the second protection member 193, see [0087]; barrier rib 190, the first protection member 183 and the second protection member 193 may be formed together, see [0079]; first protection member 183 may be formed with the same material as the second interlayer insulating layer 180, see [0089]), disposed on the first substrate (layers 100, 120, 140, 160, see above) and having a first opening (first opening 95, see [0091] and Fig. 4 of Lee) and a second opening (second opening 87 exposing the common voltage line 173, see [0091] Fig. 4 of Lee, and Figure #1A below), wherein the first opening exposes the second electrode (730) of the light emitting component (70), and the second opening exposes the common line (common voltage line 173); and

    PNG
    media_image1.png
    397
    971
    media_image1.png
    Greyscale

-   a conductive element (connection member 733 + the portion of 730 that is outside of light emitting element 70), having a first portion (the portion of 733 that is that is in direct contact with common voltage line 173 – in the as defined above second opening, see Figure #1B below) and a second portion (the portion of 730 that is outside of light emitting element 70 + the portion of 733 that is that is not in direct contact with common voltage line 173), wherein the common line (line 173) is electrically connected to the first portion and the second portion (connected through 733 + the portion of 730 that is outside of light emitting element 70, see above), See Figure #1B below.


    PNG
    media_image2.png
    409
    968
    media_image2.png
    Greyscale


-   wherein the second portion (the portion of 730 that is outside of light emitting element 70 + the portion of 733 that is that is not in direct contact with common voltage line 173, see above) comprises a first layer (the portion of 733 that is that is not in direct contact with common voltage line 173, see Figure #1B above) and a second layer (the portion of 730 that is outside of light emitting element 70, see Figure #1B above), the second layer (the portion of 730 that is outside of light emitting element 70, see above) is located between (looking at vertical projection relative to the drawing orientation) the second electrode (730) and the first layer (the portion of 733 that is that is not in direct contact with common voltage line 173), and the first layer (the portion of 733 that is that is not in direct contact with common voltage line 173) is a grid-like metal layer.   
	In addition to the above, considering along the path of the electric current, the second layer (the portion of 730 that is outside of light emitting element 70) electrically between the second electrode (730) and the first layer (the portion of 733 that is that is not in direct contact with common voltage line 173).

 Chu teaches a common cathode arranged to forms a grid of conductive paths.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Chu to the teachings of Lee and arrange the first layer to form a grid of conductive paths, because Chu provides the missing information in Lee regarding how the connection member 733 of Lee is arranged in plan view.


Regarding claim 6, Fig. 4 of Lee teaches:  wherein the conductive element (733) fills the second opening (see Fig. 4 of Lee and Figure #1 above).
	Please note that (733) is a part of “the conductive element” as considered regarding claim 1 above.

Regarding claim 19, Fig. 4 of Lee teaches:  wherein the driving component (TFT marked as “Qd” on Fig. 2 and as numeral 135 on Fig. 4) is …, …, …, a silicon-based thin film transistor or … (The source regions 1356 … and the drain regions 1357… may be made of, for example, polysilicon, see [0062] of Lee).

Regarding claim 20, Fig. 4 of Lee teaches:  wherein the second layer (the portion of 730 that is outside of light emitting element 70, see Figure #1B above) is disposed on the second electrode (portion of 730 that belongs to light emitting element 70, see Figure #1B above, see [0098] and Fig. 4 of Lee).  Explanation:  They are directly “on” each other along a side surface of each, approximately in left-right Figure #1B above.   


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150041791 A1, hereinafter “Lee”) as applies to claim 1 and in view of McConnell et al.  (US 20110180907 A1, hereinafter “McConnell”).

Regarding claim 2, Fig. 4 of Lee teaches:  wherein the first portion (the portion of 733 that is that is in direct contact with common voltage line 173) is located in the second opening (the portion of 733 that is in direct contact with common voltage line 173 – in the second opening 87 of Lee as defined above, see Figure #1B above), the second portion (the portion of 730 that is outside of light emitting element 70 + the portion of 733 that is that is not in direct contact with common voltage line 173) is located outside the second opening (see Figure #1A and Figure #1B above), and a material of the first portion (the portion of 733 that is that is in direct contact with common voltage line 173, see above, see Figure #1B above) comprises… .
	Lee does not directly teach “a material of the first portion comprises metal”.  Lee does not directly teach what would be a material of (connection member 733), but Lee teaches (The second electrode 730 is connected to the common voltage line 173 via the connection member 733, thereby receiving the signal. Accordingly, a voltage drop of the second electrode 730 may be prevented, see [0101] and Fig. 4 of Lee).  Also Lee teaches (the second electrode 730 may be formed of a transparent layer, see [0098]).
	Obvious way to prevent voltage drop along 730 would be to use low resistivity material, such as some metals for (connection member 733), thus the voltage drop along 730 would be minimized where 730 is in direct contact with 733.  
	An ordinary artisan before the effective filing day of the present invention would have searched for more information and would have found that McConnell teaches (The contact metal over the ITO helps provide reduced resistance pathways where the anode connections do not need to be transparent, in particular for external contacts to the device. The contact metal is removed from the ITO where it is not where it would otherwise obscure the display, see [0021] of McConnell).  Please note ITO is transparent and conductive material the same way as 730 of Lee is transparent and must be conductive, given that 730 is an electrode of (OLED 70, see [0096] of Lee).
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teaching of McConnell with the teachings of Lee and to use metal for connection member 733 to help providing reduced resistance pathways where the electrical connection provided by the (730+733 of Lee) does not need to be transparent, as McConnell teaches. 
 	Thus the combination Lee-McConnell teaches “wherein the first portion is located in the second opening, the second portion is located outside the second opening, and a material of the first portion comprises metal”.

Regarding claim 4, as considered above regarding claim 2, Fig. 4 of Lee in combination with teachings of McConnell teaches:  wherein the first layer (the portion of 733 that is that is not in direct contact with common voltage line 173, see claim 1 above and see Figure #1B above) comprises metal and the second layer (the portion of 730 that is outside of light emitting element 70, see claim 1 and see Figure #1B above) comprises a transparent conductive material (the second electrode 730 may be formed of a transparent layer, see [0098] of Lee).  
	As considered above regarding claim 2, given that portion of (730) functions as electrode (A second electrode 730 may be formed on the connection member 733, see [0095] of Lee), it follows that (730 of Lee) must be conductive, in addition to being transparent, in order to function as an electrode.
	Regarding “wherein the first layer comprises metal”:  As shown above regarding claim 2, the combination Lee-McConnell teaches “wherein the first portion is located in the second opening, the second portion is located outside the second opening, and a material of the first portion comprises metal”.   Given that, as considered regarding claim 1, in the teachings of Lee both first portion (the portion of 733 that is that is in direct contact with common voltage line 173 – in the as defined above second opening, see Figure #1B above) and the first layer (the portion of 733 that is that is not in direct contact with common voltage line 173, see claim 1 above and see Figure #1B above) belong to one and the same 
	Thus the combination Lee-McConnell teaches “wherein the first layer comprises metal”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150041791 A1, hereinafter “Lee”) as applies to claim 1, in view of Nakamura et al. (US 20090003882 A1, hereinafter “Nakamura”).

Regarding claim 18, Lee does not explicitly teach “wherein the light emitting component is a micron-size light emitting diode”.
	Lee does not teach about the size of the light emitting diode.  Obviously the size of the light emitting diodes determines the size of the pixels or vice versa.  For quality image adjacent pixels should not be visible as separate and this is a function of the angular resolution of the human eye and of the distance display-observer.  Obviously for hand-held display device or for a desk-top display device to see smooth (non-granular) image the periodicity of the pixels has to be less than a millimeter, which is micron range and determines micron-size light emitting diodes. 
	An ordinary artisan at the time of the invention could have done his own calculation based on the resolution of the human eye and viewing distance or could have searched for numerical data and would have found that Nakamura teaches (the light emitting area to be a picture element should be placed linearly in a direction with pitches corresponding to the high resolution which is from several-fold to over twenty-fold display resolution. For instance, in the exposing apparatus wherein the printing resolution is 600 dpi (dot per inch), the light emitting elements must be placed with 42.3 µm pitches; 2400 dpi resolution, the pitches placing the light emitting elements are 10 µm approximately , see [0010], Fig. 1 and Fig. 2 of Nakamura).  If the pitch is 42.3 µm or 10 µm, then the light emitting component must be even smaller, given that the pitch is the periodicity and is equal to a dimension of a separate light emitting component plus the distance between adjacent light emitting components.  Hence the light emitting components of Nakamura have the corresponding micron-size to achieve corresponding display resolution.
.



Response to Argument
Applicant’s arguments/amendments regarding the rejection of claims 1-2, 4, 6 and 18-19, arguments filed on 04 November 2020 as recited on pages 10-12, as the pages are marked in Applicant’s response, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813